DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, 14, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the housing" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “at least one laser” in line 1. It is unclear if the limitation is referring back to “a laser” recited in claim 9 or if there are a plurality of lasers.
Claims 14 and 15 recites the limitation “alternatively located”, it is unclear what “alternatively located inside the housing” is referring back to.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) (a)(2) is being anticipated by Morin (US 2020/0316537).
Regarding claim 1, Morin discloses a smart feeder, comprising a food storage chamber (tray 410) and a rotating push plate mechanism (mixing paddle 100, motor 330); wherein the food storage chamber is configured to convey a food to the rotating push plate mechanism through a conveying device (screw 420), and the rotating push plate mechanism is configured to rotate and hit the food (para. 0051).
Regarding claim 2, Morin discloses wherein the rotating push plate mechanism comprises a rotating push plate (mixing paddle 100, para. 0051), a first driving mechanism (motor 330) and a food passage (dispensing area 700, opening 211, mixing chamber 200 and opening of mixing chamber 200); the food passage is in communication with an outlet of the food storage chamber (bottom opening of tray 410, para. 0057), and the rotating push plate is rotatably installed inside the food passage (mixing paddle 100 is positioned in mixing chamber 200, fig. 7); and the first driving mechanism is configured to drive the rotating push plate to rotate (para. 0055).
Regarding claim 3, Morin discloses wherein the food passage comprises an outlet segment (front opening of mixing chamber 200, fig. 6) and a hitting cavity (interior of mixing chamber 200), and the outlet segment is tangent to the hitting cavity (fig. 7); the hitting cavity is in communication with the outlet of the food storage chamber (interior of mixing chamber 200 is in communication with the bottom opening of tray 410 via opening 211 and dispensing area 700); and the rotating push plate is rotatably installed in the hitting cavity (fig. 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Morin.
Regarding claim 4, Morin discloses wherein the rotating push plate is made of an elastomeric material (para. 0010, 0011, 0060), and a gap between the rotating push plate and an inner wall of the food passage (gap between mixing paddle 100 and inner wall of pot 210,  fig. 5a) but is silent on the gap between the mixing paddle and the inner wall of the food passage being smaller than or equal to 1mm. It would have been an obvious matter of design choice to have the inner wall of the food passage smaller than or equal to 1mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). In this case, it would have been obvious to have a gap smallet than or equal to 1mm to allow the mixing paddle to scrape the side of the mixing chamber to avoid leaving ingredients in the chamber.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Morin in view of Chen et al. (US 2020/0100460 henceforth Chen).
Regarding claim 6, Morin discloses the invention substantially as claimed but fails to teach a control module, wherein the control module is configured to control the conveying device and the rotating push plate mechanism to start synchronously or start after a delay. However, Chen teaches a control module configured to control the conveying device and the rotating push plate mechanism to start synchronously or start after a delay (control module 900, para. 0053 and 0057). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Morin’s feeder with a control module as taught by Chen to allow the feeder to be automatically or remotely controlled.
Regarding claim 7, Morin discloses the invention substantially as claimed but fails to teach wherein a communication module is disposed in the control module, and the communication module is configured to enable the control module to communicate with a terminal apparatus (wireless communication module 940, para. 0057 and 0060). 
Claims 8, 9 and 10 are ejected under 35 U.S.C. 103 as being unpatentable over Morin in view of Christianson (US 2018/0077897).
Regarding claim 8, Morin discloses the invention substantially as claimed but fails to teach further comprising a rotating laser module, wherein the rotating laser module is configured to generate at least one selected from the group consisting of a rotating beam and a rotating laser pattern. However, Christianson teaches a rotating laser module (laser module assembly 400), wherein the rotating laser module is configured to generate at least one selected from the group consisting of a rotating beam and a rotating laser pattern (Abstract and para. 0012). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Morin’s feeder with a laser module as taught by Christianson to attract an animal to the feeder.
Regarding claim 9, Morin as modified by Christianson teaches the invention substantially as claimed and Christianson further teaches wherein the rotating laser module comprises a fourth driving mechanism (motor assembly 406) and a laser (401); the fourth driving mechanism is installed in the housing (fig. 10), and an output end of the fourth driving mechanism is connected to the laser (gear assembly 405 extending from motor assembly 406 is connected to laser 401, fig. 21); and the laser is configured to generate at least one selected from the group consisting of a beam and a laser pattern (para. 0012).
Regarding claim 10, Morin teaches the invention substantially as claimed and Christianson further teaches wherein at least one laser (laser 401) is eccentrically installed on a laser fixing support (fig. 21), and the laser fixing support is connected to the output end of the fourth driving mechanism (laser fixing support  is connected to motor assembly 406 via a central shaft, fig. 21).
Claims 12, 16-18 and 20 are ejected under 35 U.S.C. 103 as being unpatentable over Morin in view of Choi (US 6487987).
Regarding claims 12, 16-18 and 20, Morin teaches the invention substantially as claimed but fails to teach a sterilization device, wherein the sterilization device is installed in the food storage chamber and the rotating push plate mechanism; alternatively, the sterilization device is installed in the food storage chamber or the rotating push plate mechanism; and the sterilization device is configured to sterilize the food. However, Choi teaches a sterilization device installed in the food storage chamber (ultraviolet sterilization lamp, col. 3, ll. 57-59) to prevent the feed from spoiling. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Morin’s feeder with a sterilization device as taught by Choi to prevent feed spoilage.
Allowable Subject Matter
Claims 5, 11, 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157. The examiner can normally be reached 9am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONY E EVANS/Primary Examiner, Art Unit 3647